THOMPSON, Judge,
dissenting in part and concurring in part.
I would affirm the deputy commissioner’s denial of a witness fee to Dr. Turke.
The testimony of Dr. Turke neither could nor did affect the issue of whether the claimant was entitled to additional temporary total disability (TTD) benefits. At or before the initial hearing held December 23, 1980, the parties stipulated that the claimant reached maximum medical improvement (MMI) on December 24, 1979. Therefore, when Dr. Turke testified at the second hearing on February 3, 1981, the issues as to the MMI date and the period for which TTD benefits were due had already been resolved by agreement of the parties.
Even if the parties had not previously resolved this issue by stipulation, there is substantial competent evidence to support the deputy’s finding that Dr. Turke’s testimony related solely to the proof of his bill, which bill had been denied as unauthorized. There were 11 pages of testimony by Dr. Turke and the testimony on only one of these pages could conceivably relate to the claimant’s disability. Dr. Turke was asked: What kind of treatment had he furnished the claimant? Was the treatment related to the accident the claimant sustained? Did he actively treat the claimant from September 24 through September 28? Did he recommend that the claimant refrain from working during the period he treated the claimant? The doctor testified that his treatment consisted primarily of physiotherapy to the claimant’s ankle and back. He answered “yes” to the remaining leading questions although his bill reflects that he treated the claimant through December 28, not September 28. Before a doctor is entitled to recover a bill for his services rendered to a claimant, the evidence must show: (1) that he treated the claimant for injuries received as a result of the industrial accident; (2) the period of time during which he treated claimant; and (3) that the curative treatment was given prior to MMI. The questions propounded to the doctor related solely to matters necessary to prove entitlement to payment of his bill. Dr. Turke was not asked if he had an opinion as to when the claimant reached MMI, whether the claimant sustained any permanent partial disability or any other questions relating to any issues pending before the deputy commissioner.